NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 2 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO JIMENEZ-MARCIAL,                        No.    17-70194

                Petitioner,                     Agency No. A092-932-321

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 31, 2022**
                                 Pasadena, California

Before: M. SMITH and R. NELSON, Circuit Judges, and DRAIN,*** District
Judge.

      Petitioner Roberto Jimenez-Marcial, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
the immigration judge’s (“IJ”) denial of his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252. Wang v. Sessions, 861 F.3d 1003, 1007

(9th Cir. 2017). We review for substantial evidence the BIA’s factual findings.

Singh v. Holder, 753 F.3d 826, 830 (9th Cir. 2014); Shrestha v. Holder, 590 F.3d

1034, 1039 (9th Cir. 2010). Substantial evidence means the factual finding is

“supported by reasonable, substantial, and probative evidence in the record.”

Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir. 2003). We deny the petition.

      1.     The BIA affirmed the IJ’s denial of asylum as untimely because the

asylum application was not filed within one year of Jimenez-Marcial’s arrival in

the United States and he did not establish that he qualified for an exception to the

filing deadline. Because Jimenez-Marcial did not raise any arguments related to

the untimeliness of his asylum application in his opening brief, he has waived this

claim. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013).

We deny the petition as to the asylum claim because the timeliness of the

application is dispositive.

      2.     Jimenez-Marcial argues the BIA erred in affirming the IJ’s conclusion

that he did not prove his eligibility for withholding of removal because he did not

show the persecution he feared was on account of membership in a cognizable

particular social group. Even if Jimenez-Marcial established a cognizable

                                         2
particular social group, the BIA correctly concluded he could not show the

required nexus between past and future harm and a protected ground based on his

membership in his three claimed particular social groups. The record before the

BIA was that Jimenez-Marcial was targeted in Mexico City because the La

Marineros gang wanted his assistance with their criminal enterprise, including for

bank robbery, and not because of his membership in any of the three claimed

particular social groups. Jimenez-Marcial testified that he was targeted only after

his parents left for the United States because the gang targets young boys that are

abandoned by their parents. He testified that when he refused to rob a bank for the

gang, they beat him and warned him not to tell authorities about their plan.

Jimenez-Marcial also testified that the neighborhood kids in Oaxaca harassed and

beat him because he was from Mexico City, as well as pressured him to join their

ranks.

         This testimony supports the conclusion that the gang members were

motivated by other reasons, such as their financial gain, rather than based on

Jimenez-Marcial’s three claimed particular social groups. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (“[a]n alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”).




                                           3
      3.     Finally, the BIA correctly concluded Jimenez-Marcial failed to

establish that it is “more likely than not” that he will be tortured by or with the

acquiescence of Mexican officials. “Acquiescence of a public official requires that

the public official, prior to the activity constituting torture, have awareness of such

activity and thereafter breach his or her legal responsibility to intervene to prevent

such activity.” 8 C.F.R. ' 1208.18(a)(7). Acquiescence is shown for purposes of

CAT protection when they are likely to “turn a blind eye to torture.” Zheng v.

Ashcroft, 332 F.3d 1186, 1196 (9th Cir. 2003).

      Jimenez-Marcial did not present any evidence that he would be tortured

upon his return to Mexico, or that the Mexican government acquiesced in any

alleged torture. Jimenez-Marcial testified that his aunt went to the police and filled

out a report after he was beaten by the La Marineros gang, but the police did not do

anything to punish the perpetrators. “Evidence that the police were aware of a

particular crime, but failed to bring the perpetrators to justice, is not in itself

sufficient to establish acquiescence in the crime.” Garcia-Milian v. Holder, 755

F.3d 1026, 1034 (9th Cir. 2014); see also Andrade-Garcia v. Lynch, 828 F.3d 829,

836-37 (9th Cir. 2016)(“[A] general ineffectiveness on the government’s part to

investigate and prevent crime will not suffice to show acquiescence.”). Because

Jimenez-Marcial failed to present compelling evidence that any government




                                          4
official will likely torture him or acquiesce in his torture by gangs, he is not

entitled to CAT protection.

      PETITION FOR REVIEW DENIED.




                                       5